Title: To James Madison from Andrew Moore, 11 February 1809
From: Moore, Andrew
To: Madison, James



Sir
Senate Chamber Feby 11th. 1809

I am Requested by Mr Joseph Grigsby of Rockbridge Cy. Va. To offer his Services as Secretary in the Ilinoise Territory.  Mr. Grigsby is a Very Respectable Character Has been for some years past A Representative in the State Legislature, A Good Clerk, Possesses Information & an Accuracy in doing Business fully equal (In my Opinion to the faithfull Discharge of the Trust.  Should He obtain the Appointment, I have entire Confidence in him That He will faithfully & ably discharge the Duties.  Mr. Grigsby was appointed an Officer under the Administration of Ps. Adams.  He Returnd & Remains a decided Republican.
Being informed That the Vacancy will not be fil,d before the 4th. March And beleiving the Appointment must devolve on you I have taken the liberty of addressing you.  I am Sir With Gt Respect & Esteem Your M obt St

Andw. Moore

